Citation Nr: 1018400	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  09-20 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for severe discogenic 
disc disease secondary to service-connected left knee 
disability.

2.  Entitlement to an increased disability evaluation for 
left knee chondromalacia patella, currently evaluated at 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

S. Punia, Law Clerk


\
INTRODUCTION

The Veteran had active service from April 8, 1977 until April 
29, 1977.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Portland, Oregon, Regional Office (RO), which, denied the 
benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

A review of the record discloses a need for further 
development prior to final appellate review.  In this regard, 
the Board finds that the Veteran should be afforded a VA 
examination in connection with his claims, for the reasons 
discussed below.  Consequently, a remand is required pursuant 
to 38 C.F.R. § 3.159(c)(4).

The Veteran asserts that he developed a low back disability 
as a result falling due to his service-connected left knee 
"giving away."  The record reveals that the Veteran first 
complained of back pain in March 2002 associated with a 
lifting injury.  

The medical records show that the Veteran has been treated 
for complaints of low back pain which radiates to his legs.  
In March 2003, a magnetic resonance imaging (MRI) report 
reflected that the Veteran had a grade 1 anterior annular 
tear at L1-2, grade 5 annular tear with focal posterior 
annular tear and posterior leakage, and grade 4 annual tear 
at L5-S1.  All reports surrounding the Veteran's treatment in 
2003 reveal that he injured his back at work while lifting 
and twisting.  He was treated with various therapies at that 
time.

The Veteran submitted a claim for service connection for a 
back disability in March 2006 and averred that he hurt his 
back as a result of falling when his service-connected left 
knee gave way.  An evaluating physician in March 2009 noted 
that sudden movements caused the Veteran's back to spasm and 
severely exacerbated his agony.  The physician further stated 
that the Veteran had marked tightness of his muscles, muscles 
spasms, and would benefit from physical therapy and stated 
that  falls were responsible for many of the Veteran's back 
injuries.  Notes from physical therapy dated in August 2009 
reveal that the Veteran's symptoms were consistent with 
chronic low back pain and the left strength deficit appeared 
to be related to the left knee problems and disuse as opposed 
to being of neurologic etiology.

In a March 2009 VA examination report, the examiner opined 
that both knees showed very similar mild degenerative 
changes, but the lumbar spine testing showed mechanical back 
pain.  He further stated that the Veteran was overweight and 
not active and, therefore, it was unlikely that the left knee 
caused the back pain as his gait his normal.  The examiner 
did not address the contentions of the service-connected left 
knee "giving away," which the Veteran alleges caused him to 
fall and contribute to his current low back disorder.  

VA's duty to assist includes providing an adequate 
examination when such an examination is indicated.  See Stefl 
v. Nicholson, 21 Vet. App. 120, 123 (2007). Once VA provides 
an examination, it must be adequate or VA must notify the 
Veteran why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is 
adequate if it "takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one."  Barr, 21 Vet. App. 
at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991)).  An examination must be based upon consideration of 
the Veteran's prior medical history and examinations.  Stefl, 
21 Vet. App. at 123.

Considering the evidence as a whole and in an effort to fully 
assist the Veteran in developing his claim of entitlement to 
service connection for a back disability, the Board finds 
that another physical examination and medical opinion are 
necessary under 38 C.F.R. § 3.159(c)(4) as the evidence 
suggests that the low back disability could be secondary to 
the left knee disability and the VA examination report of 
record does not address the Veteran's theory of entitlement.  
The opinion provided only speaks to whether an altered gait 
would cause the current back disability.  Furthermore, there 
is no indication in the VA examination report of record that 
the Veteran's work-place injury was considered and the 
examination and opinion were obtained prior to the most 
recent and revealing physical therapy notes were generated 
and obtained.  Thus, a remand is required.

The Board finds that the examination reports of record may 
also be inadequate with respect to the claim of entitlement 
to a higher rating for the service-connected knee disability 
as they do not address the Veteran's contentions of increase 
in severity of left knee disability.  Specifically, findings 
at the June 2006 examination and March 2009 examination 
appear to be inconsistent with respect to the Veteran's level 
of extension in the left knee.  Additionally, there are no 
findings as to whether the Veteran's functional limitation is 
further limited by pain.  More importantly, when seen for 
treatment in October 2009, the Veteran indicated that his 
knee was giving him a lot of trouble and he fell again due to 
it.  The Veteran stated he was issued a transcutaenous 
electrical nerve stimulation (TENS) unit from the VA to treat 
his knee pain and was using a hinged neoprene knee support.  
Accordingly, an additional medical examination is required to 
address whether there is any increase in disability as a 
result of the Veteran's complaints of pain and instability.  
See Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

The medical evidence currently shows that the Veteran has 
knee pain and ambulates with a cane.  38 C.F.R. §§ 4.40 and 
4.45 require the Board to consider a Veteran's pain, 
swelling, weakness, and excess fatigability when determining 
the appropriate evaluation for a disability using the 
limitation of motion diagnostic codes.  See Johnson v. Brown, 
9 Vet. App. 7, 10 (1996).  The United States Court of Appeals 
for Veterans Claims (Court) interpreted these regulations in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), and held that all 
complaints of pain, fatigability, etc., should be considered 
when put forth by a Veteran.  In accordance therewith, and in 
accordance with 38 C.F.R. § 4.59, which requires 
consideration of painful motion with any form of arthritis, 
the Veteran's reports of pain must be considered in 
conjunction with VA's review of the limitation of motion 
diagnostic codes.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an orthopedic 
examination to determine the nature and 
etiology of current low back complaints.  
Provide the claims folder to the examiner 
and request that he/she specifically 
comment on the Veteran's reports of 
suffering back injuries due to falling 
because of instability of the knee.

The examiner should perform all necessary 
testing and render all appropriate 
diagnoses.  The examiner should comment on 
the Veteran's work injury to his back as 
well as the August 2009 physical therapy 
note that attributes the back pain to left 
knee problems and disuse.

The examiner should state whether it is at 
least as likely as not (50 percent 
probability or higher) that the disability 
was caused by service or was caused, or 
aggravated by, the Veteran's service-
connected left knee disability.  All 
opinions expressed must be supported by 
complete rationale.

2.  Schedule an orthopedic examination to 
determine the severity of the Veteran's 
left knee disability.  The examiner is 
requested to make all appropriate findings 
regarding limitation of motion and loss of 
function as a result of the left knee 
disability, and then render an opinion as 
to whether the Veteran experiences an 
increase in functional impairment as a 
result of pain, instability, fatigue, loss 
of coordination and lack of endurance.  If 
an opinion cannot be provided, the 
examiner is to specifically state why such 
an opinion cannot be rendered without 
resorting to speculation.  The examiner is 
to also reconcile the findings of the 
previous VA examination reports, if 
possible.

3.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



 Department of Veterans Affairs


